Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 1 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 2 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 3 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 4 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 5 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 6 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 7 of 8
Case 18-31185   Doc 44   Filed 12/20/18 Entered 12/20/18 16:28:23   Desc Main
                           Document     Page 8 of 8
